Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3, figure 9 reads on claims 1-9 in the reply filed on 03/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected as being unpatentable over Mase et al. (WO2017110878A and Mase hereinafter.) in view of Ahmed et al. (US 20180034430 A1 and Ahmed hereinafter).
Regarding claim 1, Mase discloses a power supply control device [fig. 1, para. 32-36, power supply control apparatus 11] for controlling [fig 1-2, current Ia from battery 10 into load 12] power supply via a switch [fig. 3, control circuit 23 coupled to transistor switch 20] by turning the switch [fig. 1, transistor 20] on and off, the power supply control device comprising: a resistance [fig. 1-2, resistor Ra] disposed on a path of a current flowing via the switch; a differential amplifier [fig. 2, operational amplifier 31] outputting a voltage [output voltage of 31, fig. 2] corresponding to a value of a voltage [Vs and Va, fig. 2] between two ends of the resistance. Mase does not explicitly disclose a first capacitor connected between a point midway on a path of power supply to the differential amplifier and an upstream end of the resistance; and a second capacitor connected between a point midway on the path of power supply and a downstream end of the resistance.
However, Ahmed discloses a first capacitor [fig. 5, a first unlabeled capacitor between switch 516A and Vout+"] connected between high rail of 502 to a first input of 502] connected between a point midway on a path of power supply [high rail of 502] to the differential amplifier and an upstream end of the resistance [first input of 502]; and a second capacitor [fig. 5, a second unlabeled capacitor [fig. 5, a second unlabeled capacitor between switch 516B and Vout-"] connected between high rail of 502 to a second input of 502] connected between a point midway on the path of power supply and a downstream end of the resistance [second input of 502]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Mase to include a first unlabeled capacitor connected between high rail and a first input and a second unlabeled capacitor connected between high rail and a second input of an operational amplifier as taught by Ahmed to disclose a phase/amplitude programmable amplifier. 
Regarding claim 2, Mase in view of Ahmed discloses a variable resistor [Mase, para. 38, fig. 2, transistor 30] having a first end connected to the upstream end of the resistance, and fluctuating in a resistance value between the first end and a second end depending on a value of the voltage outputted from the differential amplifier; and a second resistance [Mase, para. 38, fig. 2, resistor Rd] having one end connected to the second end of the variable resistor, wherein a voltage is outputted from a connection node [Mase, para. 38, fig. 2, control circuit output] between the variable resistor and the second resistance.
Regarding claim 3, Mase in view of Ahmed discloses wherein the variable resistor [Mase, para. 38, fig. 2, transistor 30] is a transistor, the resistance [Mase, para. 38] value between the first end and the second end depends on a value of a voltage inputted to a control end of the variable resistor, and the differential amplifier [Mase, para. 38] outputs a voltage to the control end.
Regarding claim 4, Mase in view of Ahmed discloses an end of the first capacitor [Ahmed, fig. 5, a first unlabeled capacitor connected between high rail of 502 to a first input of 502] on the supply-path side is connected to an end of the second capacitor [fig. 5, a second unlabeled capacitor connected between high rail of 502 to a second input of 502] on the supply-path side.
Regarding claim 6, Mase in view of Ahmed discloses wherein the first capacitor [Ahmed, fig. 5, a first unlabeled capacitor connected between high rail of 502 to a first input of 502 via second unlabeled capacitor] is connected at the point midway on the path of power supply via the second capacitor.
Regarding claim 7, Mase in view of Ahmed discloses wherein the second capacitor [Ahmed, fig. 5, a second unlabeled capacitor connected between high rail of 502 to a second input of 502, via first unlabeled capacitor] is connected at the point midway on the path of power supply via the first capacitor.
Claim 5 is rejected as being unpatentable over Mase in view of Ahmed further in view of further in view of Buchanan (US 2002 0125865 A1 and Buchanan hereinafter.).
Regarding claim 5, Mase in view of Ahmed discloses all the features with respect to claim 4 as indicated above. Mase in view of Ahmed does not explicitly disclose a third resistance and a fourth resistance, wherein the first capacitor is connected to the upstream end of the resistance via the third resistance, and the second capacitor is connected to the downstream end of the resistance via the fourth resistance.
However, Buchanan discloses a third resistance [fig. 4, resistor 318] and a fourth resistance [fig. 4, resistor 322], wherein the first capacitor is connected to the upstream end [fig. 4, input terminal 306 of resistive element 302] of the resistance via the third resistance, and the second capacitor is connected to the downstream end [fig. 4, input terminal 308 of resistive element 302] of the resistance via the fourth resistance. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Mase in view of Ahmed to include the third and fourth resistance as taught by Buchanan to disclose isolation circuitry for a power supply which improves upon the characteristics of known blocking systems.
Claims 8-9 are rejected as being unpatentable over Mase in view of Ahmed further in view of Chen (US 7,812,671 B2 and Chen hereinafter.).
Regarding claim 8, Mase in view of Ahmed discloses all the features with respect to claim 6 as indicated above. Mase in view of Ahmed does not explicitly disclose a first inductor; a second inductor; and a third capacitor connected between the two ends of the resistance,  wherein the first capacitor is connected to the upstream end of the resistance via the first inductor, and the second capacitor is connected to the downstream end of the resistance via the second inductor.
However, Chen discloses [see fig. 1] a first inductor [inductor 22]; a second inductor [inductor 24]; and a third capacitor [capacitor 25] connected between the two ends of the resistance . 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Mase in view of Ahmed to include a first inductor, a second inductor and a third capacitor as taught by Chen to disclose a power amplifier having improved efficiency. 
Regarding claim 9, Mase in view of Ahmed discloses all the features with respect to claim 1 as indicated above. Mase in view of Ahmed does not explicitly disclose a fourth capacitor connected between the two ends of the resistance.
However, Chen discloses a fourth capacitor [Chen, fig. 1, capacitor 26] connected between the two ends of the resistance. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Mase in view of Ahmed to include a forth capacitor connected between two ends of the resistance as taught by Chen to disclose a power amplifier having improved efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842